           Case 1:20-cv-00103-SPW Document 8 Filed 02/05/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  WALTER MITCHELL STEWART,
  JR.,                                               CV 20-103-BLG-SPW


                        Plaintiff,
                                                      ORDER ADOPTING
  vs.                                                 MAGISTRATE'S FINDINGS
                                                      AND RECOMMENDATIONS
  BRANDON HARTFORD;BRIELLE
  GOFFENA;PARKER,HEITZ,
  COSGROVE ATTORNEYS AT
  LAW,

                        Defendants.



        The United States Magistrate Judge filed Findings and Recommendations in

this matter on December 17, 2020, recommending that Stewart's amended

complaint(Doc. 3)and this action should be dismissed for lack offederal

jurisdiction. (Doc.6 at 5). The Magistrate found that Stewart's amended complaint

did not qualify under either federal question doctrine or diversity jurisdiction,

because there was not complete diversity of parties. (Doc.6 at 2-4)

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate's Findings and

Recommendation. Plaintiff filed an objection. (Doc. 7). According to Federal

Rule of Civil Procedure 72(b)(2), objections to a magistrate's findings must be

                                            1
Case 1:20-cv-00103-SPW Document 8 Filed 02/05/21 Page 2 of 3
Case 1:20-cv-00103-SPW Document 8 Filed 02/05/21 Page 3 of 3
